internal_revenue_service number release date index number ------------------------------------------------- ----------------------------- -------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------------- id no ---------- telephone number --------------------- refer reply to cc ita b6 plr-116986-15 date date legend year year taxpayers ------- ------- ------------------------------------------------- -------------------------------------------------- lot a ------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------- lot b ----------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------- county state month year ------------------------- -------------------- ------- ------- dear -------------------------------------- this letter responds to a request for an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to elect to capitalize property taxes pursuant to sec_266 of the internal_revenue_code for the year calendar_year facts plr-116986-15 taxpayers are married individuals who timely filed a joint federal_income_tax return for the year calendar_year on or around april year taxpayers represent that they owned and held for investment purposes two parcels of unimproved and unproductive real_property lot a and lot b during year which are located in county state taxpayers paid property taxes on these investment properties in year and did not elect under sec_266 to capitalize these taxes to the properties instead the property taxes were reported as itemized_deductions by taxpayers on their year federal_income_tax return in year taxpayers were subject_to the alternative_minimum_tax amt because the deduction for property taxes is not allowed in computing amt taxpayers obtained a limited tax_benefit from reporting the property taxes as itemized_deductions for year taxpayers' tax_return_preparer preparer was not aware of and therefore did not advise taxpayers of the opportunity to make an election under sec_266 and sec_1 b and c of the income_tax regulations to capitalize taxes on unimproved and unproductive real_property in month of year taxpayers sold lot b for a capital_gain in year when preparer was completing preparation of taxpayers’ year federal_income_tax return taxpayers’ accountant alerted preparer to the opportunity of taxpayers making the election to capitalize property taxes under sec_266 preparer then advised taxpayers of the opportunity to make this election which taxpayers did on their year return preparer then also informed taxpayers of the possibility of filing a request for a private_letter_ruling granting extensions of time under sec_301 and to file a sec_266 election for year preparer represents that taxpayers relied on him to provide tax_advice preparer states that until year i did not appreciate that the election under sec_266 to capitalize certain expenses paid_or_incurred with respect to nonproductive real_property extended to property taxes law and analysis sec_56 provides that in determining the amount of the alternative_minimum_taxable_income no deduction shall be allowed for any taxes described in sec_164 sec_164 provides that a deduction for state and local and foreign real_property_taxes are allowed as a deduction for the taxable_year within which paid_or_accrued sec_266 provides that no deduction shall be allowed for amounts paid_or_accrued for such taxes and carrying charges as under regulations prescribed by the secretary are chargeable to capital_account with respect to property if the taxpayer elects in accordance with such regulations to treat such taxes or charges as so chargeable plr-116986-15 sec_1_266-1 provides in part that the taxpayer may elect as provided in paragraph c of this section to treat the items enumerated in this subparagraph which are otherwise expressly deductible under the provisions of subtitle a of the code as chargeable to capital_account either as a component of original cost or other basis for the purposes of sec_1012 or as an adjustment to basis for the purposes of sec_1016 the items thus chargeable to capital_account are - i in the case of unimproved and unproductive real_property annual taxes interest on a mortgage and other carrying charges sec_1_266-1 provides that an item not otherwise deductible may not be capitalized under sec_1_266-1 provides that an election with respect to an item described in paragraph b i is effective only for the year for which it is made sec_1_266-1 provides in part that if the taxpayer elects to capitalize an item or items under this section such election shall be exercised by filing with the original return for the year for which the election is made a statement indicating the item or items whether with respect to the same project or to different projects which the taxpayer elects to treat as chargeable to capital_account under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the code except subtitles e g h and i provided that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301 b defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin an election includes an application_for relief in respect of tax as well as a request to adopt change or retain an accounting_method sec_301_9100-3 provides extensions of time to make regulatory elections under code sections other than those for which sec_301_9100-2 expressly permits automatic extensions sec_301_9100-3 provides in part that the commissioner will grant a request for an extension of time when a taxpayer provides the evidence including affidavits described in paragraph e establishing to the commissioner's satisfaction that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that except as provided in paragraphs b i through b iii a taxpayer is deemed to have acted reasonably and in good_faith if plr-116986-15 a the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election or b the taxpayer reasonably relied on a qualified_tax professional and the tax professional failed to make or to advise the taxpayer to make the election sec_301_9100-3 provides in part that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief the internal_revenue_service will ordinarily not grant relief because of the use of hindsight if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money taxpayers have shown that they acted reasonably and in good_faith no specific facts have changed since the due_date for making the sec_266 election for year that make the election advantageous to taxpayers despite the fact that lot b was sold after the due_date for making the election because property taxes are not deductible for purposes of computing alternative_minimum_taxable_income the property taxes are not added to taxpayers’ lot b alternative_minimum_tax basis if a sec_266 election is made see sec_56 sec_1_266-1 accordingly the amount of taxpayers’ capital_gain that they must recognize in computing alternative_minimum_taxable_income arising from the sale of lot b is not affected by taxpayers’ election to capitalize property taxes in lieu of claiming those taxes as deductions for year furthermore the taxpayers have shown that the interests of the government are not prejudiced by granting the requested relief for an extension of time under sec_301_9100-1 for year ruling based solely on the facts and representations submitted consent is hereby granted to taxpayers for year to comply with the requirements of sec_266 for making an annual election to capitalize property taxes on unimproved and unproductive real_property accordingly taxpayers are granted an extension of time until days from the date of this private_letter_ruling to make the election to capitalize taxes under section plr-116986-15 for year for lot a and lot b the election shall be made in accordance with the regulations under sec_266 and shall be filed with the appropriate office of the service having jurisdiction over the taxpayers' federal_income_tax return for year please attach a copy of this private_letter_ruling to the amended_return schedules and forms filed in connection with making the election under sec_266 when such documents are filed except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this private_letter_ruling the ruling contained in this letter_ruling is based upon facts and representations submitted by taxpayers with accompanying penalty of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of this request for an extension of time to make the sec_266 election all material is subject_to verification on examination this private_letter_ruling is directed only to taxpayers sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this private_letter_ruling is being sent to taxpayers' authorized representative sincerely cheryl l oseekey senior counsel branch office of associate chief_counsel income_tax accounting
